Citation Nr: 0603176	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), based on in-service personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel






INTRODUCTION

The veteran had active service from October 1944 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for PTSD.

The claim was previously before the Board in March 2004, at 
which time it was remanded for additional development.

A motion to advance this case on the Board's docket, which 
was received by the Board on February19, 2004 was granted by 
the Board on February 27, 2004 for good cause.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

The Board observes, that in addition to service connection 
for PTSD, the veteran also appealed the issues of entitlement 
to service connection for major depression, chronic rhinitis, 
asthmatic bronchitis, laryngitis, and atrial fibrillation 
with chest pain.  However, in July 2005, the veteran withdrew 
those issues and indicated that she only wanted to appeal the 
issue of PTSD based on a sexual assault.  Therefore, the 
issue available for current appellate consideration is that 
which is noted on the title page of this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD based on personal assault.  The claims folder 
establishes that her claimed stressor includes being sexually 
assaulted by a fellow soldier during basic training.  The 
record also demonstrates that she has been diagnosed with 
PTSD by both VA and private examiners.  

The Board observes that although the veteran's claimed 
stressors include the alleged occurrence of an in-service 
personal assault, the RO developed the veteran's PTSD claim 
under provisions of 38 C.F.R. § 3.304(f) and not under the 
provisions of 38 C.F.R. § 3.304(f)(3) (2005)(for PTSD claims 
based on in-service personal assaults). Therefore, the Board 
concludes, that it must be determined whether the alleged 
assault in service is verified by the record.  The Board also 
notes that the record does not reflect that the veteran has 
been provided notice of the alternate sources of evidence 
that may be utilized for verification of personal assaults, 
as contained in 38 C.F.R. § 3.304 (f)(3) (2005), as required 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2005).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records (including service medical records) from a 
Federal department or agency until VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  

The record does not contain any of the veteran's service 
personnel or medical records.  The record reflects that the 
RO was advised in June 2002 that there were no service 
medical records at the Records Management Center.  However, 
the record does not reflect that all attempts to secure 
service medical records from alternate sources have been 
exhausted.  Therefore, the Board concludes that the RO must 
make additional efforts to locate the veteran's service 
personnel and medical records.

The Court has held that where there has been a determination 
that the veteran is entitled to SSA benefits, the records 
concerning that decision are often needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the medical records from SSA pertaining to any original award 
of disability benefits and any continuing award of benefits 
should be requested and associated with the claims file.

The record reflects that the veteran is in receipt of Social 
Security benefits.  However, the Board observes that the 
record does not contain a copy of the determination granting 
such benefits or the clinical records considered in reaching 
the determination.  The record does not reflect that the VA 
has sought to obtain those records.  Such records may be 
useful in adjudicating the veteran's claim.

Under the circumstance, the Board finds that additional 
development is required.  As such, the case is REMANDED to 
the RO for the following actions:

1.  The RO must issue a VCAA notice 
letter relative to the issue on appeal.  
The veteran should be informed of the 
information and evidence necessary to 
establish the claim, and the division of 
responsibility between her and VA in 
obtaining such evidence.  In this regard, 
the veteran should be informed, 
specifically in a PTSD stressor 
development letter, of alternate sources 
of evidence for verification of personal 
assaults, as contained in 38 C.F.R. 
§ 3.304(f)(3) (2005) and the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part 
III, Par. 5.14d.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159, see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); and 
any other applicable legal precedent.

2.  The RO should request the veteran's 
military personnel records, and attempt 
to obtain the veteran's service medical 
records from alternate sources, as 
appropriate.  All records obtained should 
be associated with the claims file.  If 
after an exhaustive search, it is 
determined that service personnel and/or 
service medical records have been 
destroyed, lost, or otherwise become 
unavailable, document this fact and note 
all attempts that were made to locate 
them.

3.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of all disability determinations 
pertaining to the veteran and all 
clinical records that were considered in 
adjudicating her claim(s) for SSA 
disability benefits.

4.  If additional evidence is received, 
and VA deems a reported stressor has been 
verified, the veteran should then be 
afforded a VA examination to determine 
the nature and etiology of any current 
psychiatric disability, to include PTSD.  
The examiner should be requested to 
furnish an opinion concerning whether it 
is whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's current PTSD diagnosis 
is etiologically related to her claimed 
in service stressor that has been deemed 
verified by VA.  

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.

5.  Thereafter, the RO should review all 
of the evidence of record, including all 
new evidence, and readjudicate the issue 
of entitlement to service connection for 
PTSD, based on an in-service personal 
assault.  If the benefit sought is not 
granted, she and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

